Citation Nr: 0601109	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for infectious 
hepatitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1943 
to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2. The veteran's infectious hepatitis is currently manifested 
by complaints of fatigue, without anorexia, weight loss, or 
hepatomegaly; serologic tests are negative.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected infectious hepatitis are not met.  
38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7345, 7354 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  

Service connection was granted for chronic infectious 
hepatitis in January 1946, and a 30 percent rating was 
assigned.  The 30 percent rating has remained in effect since 
service connection was granted and is protected.  38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951 (2005).  In February 
2003, the veteran requested an increased evaluation 
disability for his hepatitis.  A review of the record reveals 
that the disability does not warrant a rating beyond the 
currently assigned 30 percent.  

The RO, in a July 2003 rating decision that is the subject of 
this appeal, changed the diagnostic code used to rate the 
veteran's disability from Diagnostic Code 7345 to Diagnostic 
Code 7354, which specifically governs the evaluation of 
Hepatitis C (or non-A, non-B hepatitis).  That diagnostic 
code provides ratings between 0 and 100 percent with 
serologic evidence of Hepatitis C infection and the listed 
signs and symptoms due to hepatitis C infection.  The next 
rating higher than the current 30 percent evaluation is 40 
percent, which is assigned for daily fatigue, malaise, and 
anorexia, accompanied by minor weight loss and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past twelve-month 
period.  A 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  A 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  A note following the rating criteria provides that, 
for purposes of evaluating conditions under diagnostic code 
7354, an "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  

The Board notes that Diagnostic Code 7345, which is for 
chronic liver disease without cirrhosis (including hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) contains essentially 
similar rating criteria as Diagnostic Code 7354, except for 
the requirement of serologic evidence of Hepatitis C 
infection.  As the rating criteria are essentially similar, 
the Board will not change the diagnostic code used by the RO, 
even though the veteran does not, in fact, have Hepatitis C.

In all, the preponderance of the evidence, while indicating 
the continued presence of fatigue, is against finding a 
greater degree of disablement than is contemplated by the 
currently assigned 30 percent.  A private diagnostic blood 
test report dated in June 2002, shows a low reading for 
globulin, and AST and a high total BILI.  A private examiner 
noted in March 2003 that he had been treating the veteran for 
15 years, and that the veteran has chronic fatigue 
continually with acute worsening every four to six weeks, 
with severe weakening and fatigue.  It was stated that during 
those times the veteran is housebound and spends a lot of 
time in bed.  Neither the physician nor the veteran has 
indicated, however, that these episodes of fatigue require 
treatment by a physician.  

In addition, on VA examination in June 2003, the veteran was 
noted to complain of cycles of intermittent fatigue lasting 
four to five days and increasing in frequency over the years 
with loss of energy.  He reported that he can do practically 
nothing until the fatigue goes away.  It was noted that his 
appetite was fair and his weight was stable.  He reported 
having no nausea or vomiting.  Blood tests were performed.  
The examiner stated that the total bilirubin was 2.4 and has 
always been high since service, and that his ALT and AST are 
usual.  The examiner noted that the hepatic chemistries were 
always within normal limits and Hepatitis C, A, and B were 
negative.  The examiner stated that therefore the veteran has 
not had Hepatitis C.  In this instance, the veteran has been 
shown to have stable weight, and intermittent fatigue.  He is 
not shown to be bedridden or require treatment for 
incapacitating episodes.  In addition, and most importantly, 
Hepatitis C was not shown on diagnostic tests.  

This evidence does not support a finding that a rating beyond 
that currently assigned is warranted.  The veteran has not 
had incapacitating episodes, as defined in the rating 
schedule, of the required frequency for assignment of a 
higher rating.  Although he reports daily fatigue, this alone 
is insufficient to support assignment of a higher rating.  He 
does not have anorexia or weight loss; rather, his appetite 
is described as fair and his weight, as stable.  Neither his 
physician nor the VA examiner described the presence of 
hepatomegaly.  Consequently, the Board concludes that the 
evidence does not support assignment of a higher rating.  See 
38 C.F.R Part 4, DC 7354.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the appellant's disability presented such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any hospitalization, nor has he required any 
extensive treatment.  The appellant has not offered any 
objective evidence of any symptoms that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).



Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in March 2003.  

The March letter satisfied the content requirement of a VCAA 
notice.  A VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The March 2003 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  
Although the letter did not specifically advise the veteran 
to provide any evidence in his possession that pertained to 
his claim, the letter did contained the "fourth element," in 
that it informed him of the need to submit medical evidence 
as soon as possible and advised him to provide information to 
VA concerning relevant evidence.  Thus, the appellant clearly 
had actual knowledge of this requirement.  

The timing of the VCAA notice letter did comply with the 
requirements of Pelegrini, as the letter was issued prior to 
the July 2003 initial rating action.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and private records have been submitted.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

An increased evaluation for Hepatitis C is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


